Citation Nr: 0101220	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-11 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased evaluation for post operative 
residuals, partial resection, distal esophagus for hiatal 
hernia, currently evaluated as 10 percent disabling.

2. Entitlement to an increased (compensable) evaluation for 
bilateral high frequency hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1978.  He also had other unverified military 
service.  

This appeal arises from a March 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied increased evaluations 
for post operative residuals, partial resection, distal 
esophagus for hiatal hernia and high frequency hearing loss.

In his May 1999 substantive appeal (SA), the veteran 
requested a Travel Board hearing.  In December 1999, he 
waived his right to an in-person hearing and requested that a 
videoconference hearing be granted.  A videoconference 
hearing was scheduled for the veteran for October 12, 2000, 
and he failed to report.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's post operative residuals, partial resection 
of the distal esophagus for hiatal hernia are productive of 
heartburn, pain and reflux subsided by medication; symptoms 
productive of considerable impairment of health are not 
shown.  

2.  The veteran's bilateral hearing loss results in VA 
audiometric examination findings in October 1998 and April 
2000 which correspond to a level III in the right and left 
ears, respectively.


CONCLUSIONS OF LAW

1.  The criteria in excess of 10 percent for a disability 
rating for post operative residuals, partial resection of the 
distal esophagus for hiatal hernia have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.115, 
Diagnostic Code 7346 (2000).  

2.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.85, Diagnostic Code 
6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist 

At the outset, it is important to note that, this claim 
arises from the veteran's claim for an increased evaluation 
for the aforementioned disabilities filed in August 1998.  
There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5102).

The veteran has received treatment for his hiatal hernia and 
bilateral hearing loss via private and VA treatment.  He was 
accorded VA examinations for both disabilities in 
October 1998.  In November 1999 and April 2000, he underwent 
VA audiology examinations. See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(d)).  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.  In this regard, in connection with his application 
for an increased evaluation, the veteran requested that his 
VA medical records be obtained and evaluated in connection 
with this claim.  This has been done.  


Increased Evaluation

In a rating decision of April 1978, the RO granted service 
connection for post operative residuals of a partial 
resection of the distal esophagus, and assigned a 20 percent 
evaluation, effective from February 1978.  Service connection 
was also granted for high frequency hearing loss, and 
assigned a noncompensable evaluation, effective from 
February 1978.  The noncompensable evaluation for hearing 
loss remains in effect to this date.  

In January 1980, the veteran underwent a VA examination.  He 
related that he had improved eating, no further burning 
sensations, no vomiting, and spicy and highly seasoned foods 
gave him a little stress.  He was on no medication and had no 
vomiting.  By rating decision of February 1980, the veteran's 
20 percent rating for residuals of a partial resection of the 
distal esophagus was reduced to noncompensable, effective 
from May 1980.  

In June 1996, the veteran underwent a VA examination.  The 
examination noted complaints of worsening symptoms of burning 
sensation, nausea, but no vomiting.  His symptoms caused the 
need for more antacids.  By rating decision of July 1996, the 
veteran's noncompensable rating for residuals of a partial 
resection of the distal esophagus was increased to 
10 percent, effective April 1996.  This rating remains in 
effect to this date.   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.

In May 1997, the veteran underwent a video 
esophagogastroduodenscopy at the Hot Springs Clinic of 
Otolaryngology.  He was seen with complaints of progressive 
dysphagia.  The post operative diagnosis was duodenitis and 
gastritis.  

In July 1998, the veteran was seen by Robert V. Borg, MD, at 
the Hot Springs Clinic of Otolaryngology.  It was noted that 
he had worn hearing aids for a few years and was seen by VA 
for this problem.  He also had been on a number of 
antibiotics for his ears.  He did not have retrocochlear 
signs or symptoms and Dr. Borg indicated that he could not 
get a feel for how rapidly the veteran was losing his 
hearing.  Physical examination of the ears revealed his ears 
were cleaned of cerumen and both of his tympanic membranes 
(TM) were normal.  An audiogram showed neurosensory hearing 
loss, better discrimination on the right, marginally adequate 
on the left.  The examiner stated that this would appear to 
be a cochlear neurosensory hearing loss.  The pertinent 
assessment was hearing loss as described, which Dr. Borg 
counseled the veteran at great length about, and ceruminosis.  
Dr. Borg indicated that no medications would be recommended 
for the veteran's ears.  

VA outpatient treatment records from April 1998 to July 1998 
were obtained and associated with the claims folder.  In 
April 1998, the veteran was seen with complaints of "stomach 
reflux" for eight months.  He related he had been treated 
before in service and was presently treated with Axid.  He 
denied any nausea or vomiting.  He related having a burning 
sensation on and off, especially when he did not take Axid.  
He was instructed to continue to take his medication until he 
saw a provider and if symptoms worsened, to go to the 
emergency room.  In May 1998, he was seen complaining of 
gastroesophageal reflux disease (GERD).  He also indicated 
that he recently underwent an EGD and was started on 
Prilosec.  The impression was severe GERD.  In July 1998, he 
was seen complaining of decreased hearing which had worsened, 
and pain in his ears.  He also related he had severe reflux 
esophagitis.  The examiner continued him on his medications 
and set up an ENT consultation.  

In October 1998, the veteran underwent a VA examination.  He 
related that he had progressive hearing loss for a long 
period of time but began wearing hearing aids only five to 
six years prior to the examination. He related irritation of 
the external auditory canals because of his hearing aids.  It 
was also noted that he had a hiatal hernia with severe 
esophagitis and underwent surgery in 1977.  He had what 
appeared to be a Nissen plication which stopped the reflux 
problems but he did have a little difficulty with dysphagia 
at times and would occasionally have to vomit to get food 
back up.  He had recurrent symptoms of heartburn and was 
started on Prilosec with good relief.  He seemed to hear 
satisfactorily but was using bilateral hearing aids and the 
examination room was quiet and ideal for him to hear.  The 
tympanic membranes themselves were intact and the external 
auditory canals were clear but slightly irritated.  The 
abdomen had a well-healed surgical scar.  His abdomen was 
soft and nontender.  His weight at the time of examination 
was 177 pounds.  The diagnostic impression was high frequency 
hearing loss and postoperative status fundoplication.  

A VA audiometric examination was also conducted in October 
1998, which disclosed average pure tone thresholds at 1000, 
2000, 3,000, and 4000 hertz of 58.75 bilaterally.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear and of 86 in the left ear. 

The veteran was seen and evaluated at the Hot Springs Clinic 
of Otolaryngology in November 1999.  Also associated with 
that audiological evaluation was the July 1998 audiological 
findings.  The two audiological examinations did not contain 
all of the frequencies required for an evaluation under VA 
regulations, and it was not noted that the Maryland CNC test 
was used for discrimination.  However, it is noteworthy that 
the comparable findings, at the 1,000, 2,000, and 4000 hertz 
levels did not differ significantly from the findings on the 
VA examinations, and the November 1999 findings were actually 
slightly better than the VA findings.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in November 1999.  The veteran testified 
that he had a sharp pain in his right chest area and was told 
by his private physician who performed a scope, that he had 
an irritated stomach and needed to watch what he ate.  He 
stated that his symptoms got better, then worse, and wouldn't 
go away.  He related that his symptoms quit when he went to 
bed at night or when he was laying down.  He was prescribed 
Prilosec and the symptoms did not recur.  He was switched to 
Zantac which also relieved his symptoms unless he forgot to 
take his medication.  He then would awaken with a burning 
sensation in his esophagus and sometimes experienced choking.  
He had pain when lifting and with exertion.  His physician 
provided him with muscle relaxers and he no longer had a 
problem.  He testified that he was fine when he did not 
encounter stress or did not exert himself.  He also testified 
that although he had angina, he knew the difference between 
his angina pain and pain associated with his digestive 
system.  He also testified that his hearing loss is worse.  
He stated that he was a truck driver and was unable to hear 
over engine noise.  He also maintained that he had difficulty 
communicating on pay phones and understanding a female voice.  

In December 1999, treatment records were received from the 
Tilley Diagnostic Clinic dated from May 1997 to April 1999, 
involving treatment the veteran received from A.H. Tilley, 
MD.  In May 1997, he was treated for gastritis and GERD.  He 
was doing better on Axid.  In October 1998, he complained of 
right upper quadrant pain and gas.  A gallbladder ultrasound 
was performed and found to be normal.  A GI biopsy was 
performed and found no chronic or active gastritis.  In 
November 1998, he continued to complain of pain, especially 
when performing his duties as a truck driver.  In March 1999, 
it was noted that he had no real pain when taking pain 
medication.  In April 1999, he was seen for a follow-up of 
his stomach problems.  It was noted that he was stable on 
Prilosac.  In July 1999, it was noted that his stomach 
problems had gotten better since he quit his job.  

VA outpatient treatment records dated from April 1998 to 
July 1999 were associated with the claims folder.  Many of 
these records were duplicates of already received medical 
records and others were unrelated to the disabilities at 
issue.  In December 1998, the veteran made complaints of 
severe hearing loss not helped by his hearing aids.  The 
examiner determined that the veteran had stable asymptomatic 
sensorineural hearing loss.  In January 1999, he complained 
of decreased hearing and worsening reflux symptoms.  The 
impression was chronic gastritis with reflux, symptomatic.  
He related in July 1999 that he still had GERD symptoms, but 
they were much improved.  

In April 2000, the veteran underwent a VA audiology 
examination.  The examiner specifically indicated that the 
claims folder was reviewed.  Word recognition scores reported 
on various audiograms, within VA and outside of VA, were 
obtained using a variety of word lists. Audiograms from a 
private ENT clinic in Hot Springs did not indicate which word 
lists were used.  VA audiograms for medical consultations 
used recorded NU6 word lists, with a female speaker.  
Audiograms for compensation and pension purposes used 
recorded CNC word lists, with a male speaker.  Presentation 
levels also varied among the tests.  Word recognition scores 
could not be compared for differences unless they were of the 
same word lists.  Word recognition scores for CNC word lists 
on the veteran's compensation and pension examinations did 
not reflect any significant variations.  This examination 
revealed an average pure tone threshold at 1000, 2000, 3000, 
and 4000 hertz of 63 decibels in the right ear and 58 
decibels in the left ear, with speech recognition ability of 
86 percent,  bilaterally.  


Hiatal hernia

The veteran's service-connected stomach disability is rated 
under Diagnostic Code 7346, for hiatal hernia.  The Board 
notes that ratings under Diagnostic Codes 7301 though 7329, 
inclusive, 7331, 7342, and 7345 to 7348 will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2000) . Under Diagnostic Code 
7346, a 30 percent evaluation requires persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
10 percent rating is assigned with two or more of the 
symptoms for the 30 percent evaluation of less severity.  

The medical evidence of record indicates that the veteran has 
had complaints of epigastric distress with dysphagia, some 
regurgitation and substernal chest pain.  However, these 
symptoms have not persisted at a level resulting in 
considerable impairment of health.  Although in May 1997, he 
had progressive dysphagia, by April 1998, he denied nausea 
and vomiting.  He did have a burning sensation if his 
medication was not taken.  He testified at a personal hearing 
in 1999, that when he was relieved of stress, his symptoms 
were alleviated.  In January 1999, he complained of worsening 
symptoms but in July 1999, his symptoms had improved.  
Throughout the medical evidence, it appears that the 
veteran's condition is relatively stable, although subject to 
some degree of exacerbation when he is under stress or fails 
to take his medication regularly.  Moreover, none of the 
medical evidence of record shows that the veteran's digestive 
disorder is productive of considerable impairment of health, 
necessary to warrant a 30 percent evaluation under Diagnostic 
Code 7346. 

The Board finds that the schedular evaluation in this case is 
not inadequate.  A disability rating up to 60 percent exists 
in the Schedule for greater disability from a hiatal hernia. 
The record does not establish a basis to support the 
assignment of higher rating under the Schedule for the 
disability rating, as discussed above.  For the reasons noted 
above, the Board concludes that the impairment resulting from 
the service-connected hiatal hernia is adequately compensated 
by the schedular rating now assigned.  Accordingly, a 
question as to which of two evaluations to apply has not been 
presented, and the disability picture does not more nearly 
approximate the criteria required for the next higher rating.  
38 C.F.R. § 4.7 (2000).  

Hearing Loss

During the pendency of this appeal, the regulatory provisions 
pertaining to the evaluation of hearing loss disability were 
amended, effective June 10, 1999. See 64 Fed. Reg. 25202 
through 25210 (May 11, 1999).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); see also VAOPGCPREC 3-2000 (April 10, 2000).  The 
amended regulations did not result in any substantive 
changes, apart from a new regulation addressing exceptional 
patterns of hearing impairment, which, as will be discussed, 
is not applicable under the facts of this case.  See 
38 C.F.R. §§ 4.85, 4.86 (1999); 64 Fed. Reg. 25202 (May 11, 
1999).  Since the applicable criteria are essentially 
identical, neither set of criteria is more favorable to the 
veteran.  Moreover, the RO has evaluated the claim under both 
sets of regulations.  Consequently, the veteran will not be 
prejudiced by the Board's review of his claim under the new 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2000).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI (2000).  

The veteran underwent audiology examinations in October 1998, 
November 1999, and April 2000.  However, only the October 
1998 and April 2000 examinations satisfied VA regulations for 
an examination an examination for hearing impairment for VA 
purposes, namely, that such examination must be conducted by 
a state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85.  

The application of the findings obtained on both the October 
1998 and April 2000 audiometry examinations to the designated 
auditory acuity levels in Table VI in the rating schedule 
results in the numeric designation of III in each ear.  With 
the application of the numeric designations of III in both 
ears to Table VII, a noncompensable evaluation is warranted.  
38 C.F.R. § 4.85, Code 6100.  Moreover, as indicated above, 
the private audiograms in July 1998 and November 1999 did not 
contain findings inconsistent with the VA findings.  

Under these circumstances, there is no basis for assignment 
of a higher evaluation.  The assignment of a specific 
disability evaluation for hearing loss is achieved by a the 
mechanical application of the Rating Schedule to the numeric 
designations assigned, after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Based on the foregoing, a compensable evaluation for 
bilateral hearing loss is not warranted.  

The amended regulations added a provision for evaluating 
veterans with exceptional patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 and Table 
VI because the speech discrimination test may not reflect the 
severity of communicative functioning that these veterans 
experience. See 64 Fed. Reg. 25203 (May 11, 1999).  In such 
cases, the evaluation may be based on Table VIA, which 
assigns a numeric designation based on puretone threshold 
average only, if such would result in a higher evaluation.  
38 C.F.R. § 4.86 (2000).  The regulation delineates two 
situations in which such consideration is deemed 
appropriate-the first requires that the puretone thresholds 
in the specified frequencies of 1000, 2000, 3000, and 4000 
Hertz must all be 55 decibels or more.  38 C.F.R. § 4.86(a).  
The second requires that the puretone threshold at 1000 Hertz 
be 30 decibels or less, and 70 decibels or more at 2000 
Hertz.  38 C.F.R. § 4.86(b).  The veteran does not meet 
either set of criteria.  

In reaching this decision for both increased rating claims, 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for post operative residuals of a 
partial resection, distal esophagus for hiatal hernia is 
denied.  




A compensable evaluation for bilateral hearing loss is 
denied.  



		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals



 

